DETAILED ACTION
This communication is responsive to the application, filed September 2, 2021.  Claims 1-16 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on September 2, 2021, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hekmatpour (US 6,553,548 B1) in view of Wilson et al. (US 2004/0117151 A1) and further in view of Sane (US 2017/0230233 A1) and further in view of Ormond (US 2012/0176636 A1).

As per claim 1:  A system comprising:
a processor and associated memory; and
Hekmatpour discloses [Fig. 1] a processing unit coupled to a system memory and data storage device.
wherein the processor is configured to detect patterns in received device status data,
wherein the processor is further configured generate predictive device failure data for at least one identified multifunction peripheral in accordance with detected patterns and service history data,
Hekmatpour discloses [cols. 5-6] once condition leading to the symptoms associated with errors are predicted or detected, a case is generated.  An inference engine then uses the conditional probabilities produced by the model to compile a set of exact or similar cases from a historical knowledge base containing solutions and known fixes to previously identified errors, based on their probability of matching the current case.  
wherein the processor is further configured to output the predictive device failure data,
wherein the processor is further configured to identify at least one proposed resolution to address a device error predicted by the predictive device failure data,
Hekmatpour discloses [cols. 5-6] the similar cases from historical knowledge base are presented to the user, ranked with their likelihood or probability of match to the current predicted or detected error.  Hekmatpour further discloses [Fig. 11] if an exact or similar match is detected by the inference engine, the user is alerted and a plan of action for addressing the predicted error is automatically generated using information from various knowledge bases and databases.  
a network interface configured to receive device status data from each of a plurality of identified multifunction peripherals, the device status data for each device including associated device usage levels, device error logs and device environmental conditions,
wherein the memory is configured to store service history data for each of the multifunction peripherals, the service history data including data corresponding to a plurality of data patterns associated with prior device failures associatively with resolutions implemented to address the prior device failures;
Hekmatpour discloses predictive device failure data for circuits based on data patterns associated with prior device failures and a plan of action for addressing the predicted error, but fails to explicitly disclose predict failures for multifunction peripheral.  Wilson discloses a similar system, which further teaches [claim 1] a data store for containing a knowledge base for use by an inference engine for a plurality of peripheral devices to predict device failure based on the new pattern received and matching the new pattern, possibly in conjunction with existing patterns.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Hekmatpour with that of Wilson.  One would have been motivated to have a network interface configured to receive device status from each peripheral because it allows to create a data store for containing a knowledge base for use by an inference engine to troubleshoot the said networked electronic device [Wilson; claim 1].
wherein the processor is further configured to generate a device service schedule for dispatching a technician to each of the plurality of multifunction peripheral locations in accordance with the predictive device failure data,
wherein the processor is further configured to output the updated device service schedule to a device service provider via the network interface;
Hekmatpour and Wilson disclose servicing one or more multifunction peripheral devices with the predictive device failure data, but fails to explicitly disclose dispatching a technician to one or more device locations in accordance with the failure data.  Sane discloses a similar system, which further teaches [0056] a system that provides determination of the physical location of an issue at a datacenter and also location of servicing devices with servicing technicians.  It will allow for the determination of the most efficient servicing technician to dispatch to address of the issue.  The system can also set a scheduling for the servicing technician.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Hekmatpour and Wilson with that of Sane.  One would have been motivated to dispatch a technician at a device location with a failure because it allows the service technician to reconnect or replace the device [Sane; Fig. 12].
wherein the memory is further configured to store data corresponding to identification of required replacement part associated with higher ranked proposed resolutions, and
wherein the memory is further configure to store inventory data corresponding to an inventory of available replacement parts,
wherein the processor is further configured to determine availability of the required replacement parts for the higher ranked proposed resolutions,
wherein the processor is further configured to generate a parts order for the required replacement parts for the higher ranked proposed resolutions when the processor determines that the required replacement parts are not in inventory, and
wherein the processor is further configured to communicate the parts order to a parts supplier.
Wilson discloses a data store for containing a knowledge base for use by an inference engine for a plurality of peripheral devices to predict device failure, but fails to explicitly disclose store data corresponding to identification of replacement parts.  Ormond discloses a similar system, which further teaches [0056-0070] maintaining inventory data for consumables peripherals, such as printer toners.  The interface stores about replacement parts available and recommended options to place order depending on available inventory left.  Ormond further discloses [0065] in response to certain thresholds, automatically order replacement consumables to enable the processor to actively monitor the replacement consumables.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Hekmatpour, Wilson, and Sane with that of Ormond.  One would have been motivated to store data corresponding to replacement parts associated with peripheral components because it allows to keep inventory and recommend placing order if inventory is low [Ormond; 0056-0070].

As per claim 2:  The system of claim 1 wherein the memory is further configured to store a device service schedule for the plurality of multifunction peripherals,
wherein the processor is further configured to generate an updated device service schedule for geographically proximate multifunction peripherals in accordance with the predictive device failure data, and
wherein the processor is further configured to output the updated device service schedule to a device service provider via the network interface.
Hekmatpour discloses [cols. 9-10] once a new condition or design error is predicted or detected, or a known condition or error is predicted or detected, this information is preferably input to the knowledge base and the TECAM matrix as a new design-space state having objects such as tasks, conditions and design errors. Dependencies and interrelationships between tasks, conditions and design errors existing in the current design, and historical tasks, conditions and design errors identified in previous designs are preferably extracted from the TECAM matrix and used to form the probabilistic model. The probabilistic model of the interrelationships between tasks, conditions and design errors is then used by the inference engine to identify and generate the probability distribution of design-space objects, such as, for example tasks, conditions, and design errors. The probability distribution of the design-space objects is preferably then used by the inference engine at each design step to identify and compile likely errors, tasks introducing such errors, conditions to detect and isolate such errors, and conditional probabilities of the interrelationships between the objects in the design-space.

As per claim 4:  The system of claim 1 wherein the processor is further configured to generate a plurality of ranked, proposed resolutions to address the predicted device error.
Hekmatpour discloses [cols. 5-6] the similar cases from historical knowledge base are presented to the user, ranked with their likelihood or probability of match to the current predicted or detected error.  

As per claim 5:  The system of claim 1 wherein the device state data includes multifunction peripheral device errors and device usage data.
Hekmatpour discloses [cols. 9-10] once a new condition or design error is predicted or detected, or a known condition or error is predicted or detected, this information is preferably input to the knowledge base and the TECAM matrix as a new design-space state having objects such as tasks, conditions and design errors. Dependencies and interrelationships between tasks, conditions and design errors existing in the current design, and historical tasks, conditions and design errors identified in previous designs are preferably extracted from the TECAM matrix.

As per claim 6:  The system of claim 5 wherein the processor is further configured to generate a plurality of ranked, proposed resolutions to address the predicted device error.
Hekmatpour discloses [cols. 5-6] the similar cases from historical knowledge base are presented to the user, ranked with their likelihood or probability of match to the current predicted or detected error.  

As per claims 7, 8, 10, and 11:  Although claims 7, 8, 10, and 11 are directed towards a method claim, they are rejected under the same rationale as the system claims 1, 2, 5, and 6 above.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hekmatpour in view of Wilson and further in view of Sane and further in view of Ormond and further in view of DeSimas et al. (US 2007/0100569 A1).

As per claim 3:  The system of claim 1 wherein the processor is further configured to generate the predictive device failure data in accordance with an application of a generalized extreme Studentized deviate test.
Hekmatpour and Wilson disclose generating predictive failure data, but fail to explicitly disclose generating in accordance with a extreme studentized deviate test.  DeSimas discloses a similar system, which further teaches [0075-0086] using the exztreme studentized deviate test to automatically diagnose lab devices.  The extreme studentized deviate test helps detect outliers and standards can be removed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Hekmatpour, Wilson, and Sane with that of DeSimas.  One would have been motivated to generate data in accordance with a generalized extreme studentized deviate test because it allows to detect and remove outliers [DeSimas; 0075-0086].

As per claim 9:  Although claim 9 is directed towards a method claim, it is rejected under the same rationale as the system claim 3 above.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hekmatpour in view of Wilson and further in view of Sane and further in view of Ormond and further in view of Singh et al. (US 2018/0129492 A1)

As per claim 12:  A system comprising:
a server comprising a processor and associated memory, and
Hekmatpour discloses [Fig. 1] a processing unit coupled to a system memory and data storage device.
wherein the memory is configured to store service history data including data corresponding to a plurality of data patterns associated with prior device failures associatively with a resolutions implemented to address such failures for each of the multifunction peripherals,
wherein the processor is configured to detect patterns in received device state data;
wherein the processor is further configured generate predictive device failure data for subset of the multifunction peripherals in accordance with detected patterns and service history data,
Hekmatpour discloses [cols. 5-6] once condition leading to the symptoms associated with errors are predicted or detected, a case is generated.  An inference engine then uses the conditional probabilities produced by the model to compile a set of exact or similar cases from a historical knowledge base containing solutions and known fixes to previously identified errors, based on their probability of matching the current case.  
wherein the processor is further configured to generate a plurality of ranked proposed resolutions in accordance with generated predictive device failure data,
wherein the processor is further configured to output the predictive device failure data, proposed resolution and device location corresponding to identified multifunction peripherals in the device cluster, and
Hekmatpour discloses [cols. 5-6] the similar cases from historical knowledge base are presented to the user, ranked with their likelihood or probability of match to the current predicted or detected error.  Hekmatpour further discloses [Fig. 11] if an exact or similar match is detected by the inference engine, the user is alerted and a plan of action for addressing the predicted error is automatically generated using information from various knowledge bases and databases.  
a network interface configured to receive device state data from each of the plurality of identified multifunction peripherals,
Hekmatpour discloses predictive device failure data for circuits based on data patterns associated with prior device failures and a plan of action for addressing the predicted error, but fails to explicitly disclose predict failures for multifunction peripheral.  Wilson discloses a similar system, which further teaches [claim 1] a data store for containing a knowledge base for use by an inference engine for a plurality of peripheral devices to predict device failure based on the new pattern received and matching the new pattern, possibly in conjunction with existing patterns.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Hekmatpour with that of Wilson.  One would have been motivated to have a network interface configured to receive device status from each peripheral because it allows to create a data store for containing a knowledge base for use by an inference engine to troubleshoot the said networked electronic device [Wilson; claim 1].
wherein the processor is further configured to generate a device service schedule for dispatching a technician to service the identified multifunction peripherals in the device cluster.
Hekmatpour and Wilson disclose servicing one or more multifunction peripheral devices with the predictive device failure data, but fails to explicitly disclose dispatching a technician to one or more device locations in accordance with the failure data.  Sane discloses a similar system, which further teaches [0056] a system that provides determination of the physical location of an issue at a datacenter and also location of servicing devices with servicing technicians.  It will allow for the determination of the most efficient servicing technician to dispatch to address of the issue.  The system can also set a scheduling for the servicing technician.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Hekmatpour and Wilson with that of Sane.  One would have been motivated to dispatch a technician at a device location with a failure because it allows the service technician to reconnect or replace the device [Sane; Fig. 12].
wherein the processor is further configured to identify replacement parts required by higher ranked proposed resolutions,
wherein the processor is further configured to determine availability of the identified replacement part in the inventory,
wherein the processor is further configured to generate a parts order when the processor determines that one or more of the identified replacement parts is not in inventory,
Wilson discloses a data store for containing a knowledge base for use by an inference engine for a plurality of peripheral devices to predict device failure, but fails to explicitly disclose store data corresponding to identification of replacement parts.  Ormond discloses a similar system, which further teaches [0056-0070] maintaining inventory data for consumables peripherals, such as printer toners.  The interface stores about replacement parts available and recommended options to place order depending on available inventory left.  Ormond further discloses [0065] in response to certain thresholds, automatically order replacement consumables to enable the processor to actively monitor the replacement consumables.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Hekmatpour, Wilson, and Sane with that of Ormond.  One would have been motivated to store data corresponding to replacement parts associated with peripheral components because it allows to keep inventory and recommend placing order if inventory is low [Ormond; 0056-0070].
a plurality of multifunction peripherals, each multifunction peripheral including, 
a plurality of sensors configured to generate state data corresponding to a state of an associated multifunction peripheral, the state data including device usage data, device error data and device environmental conditions,
a network interface, and
an intelligent controller configured to communicate generated state data to an associated server via the network interface; and 
wherein the memory is further configured to store location data corresponding to a location of each of the plurality of multifunction peripherals,
wherein the processor is further configured to generate a device cluster within the subset of multifunction peripherals in accordance with the location data,
Hekmatpour and Wilson disclose a plurality of multifunction peripherals, but fail to explicitly disclose a plurality of sensors configured to generate data and store location data corresponding to the location of each of the peripherals.  Singh discloses a similar system, which further teaches [0152] a plurality of peripheral devices and sensors that can collect location information of the peripherals using the sensors.  A proximity sensor is also implemented [device cluster based on proximity].  This allows the intelligent system to use automated actions by collecting information from one or more knowledge base articles pertaining to the peripheral device having the predicted failure.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Hekmatpour and Wilson with that of Singh.  One would have been motivated to communicate location data of a plurality of peripherals because it allows to set a schedule based on location of the peripherals [Singh; Fig. 7].

As per claim 13:  The system of claim 12 wherein the processor is further configured to generate a plurality of ranked proposed resolutions, and
wherein the processor is further configured to output the predictive device failure data, the plurality of ranked proposed resolutions, 
Hekmatpour discloses [cols. 5-6] the similar cases from historical knowledge base are presented to the user, ranked with their likelihood or probability of match to the current predicted or detected error.  
and device location corresponding to identified multifunction peripherals in the device cluster.
Singh discloses a similar system, which further teaches [0152] a plurality of peripheral devices and sensors that can collect location information of the peripherals using the sensors.  A proximity sensor is also implemented [device cluster based on proximity].  This allows the intelligent system to use automated actions by collecting information and location of the device.

As per claim 14:  The system of claim 12 wherein the memory is further configured for storing a maintenance schedule for the plurality of multifunction peripherals, and wherein the processor is further configured to generate an updated maintenance schedule in accordance with the device cluster.
Singh discloses [Fig. 7] setting a maintenance schedule for the peripherals based on the location information provided by the devices.

As per claim 15:  The system of claim 12 wherein the device state data includes page count data and device error data.
Hekmatpour, Wilson, Sane, and Singh disclose device error count, but fail to explicitly disclose page count data.  Ormond discloses a similar system, which further teaches [0056-0070] maintaining inventory data for consumables peripherals, such as an accurate count of available consumables [page count].  The interface stores about replacement parts available and recommended options to place order depending on available inventory left.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Hekmatpour, Wilson, Sane, and Singh with that of Ormond.  One would have been motivated to store data corresponding to page count it allows to keep inventory and recommend placing order if inventory is low [Ormond; 0056-0070].

As per claim 16:  The system of claim 12 wherein the device state date includes data corresponding to device environmental conditions comprising temperature, humidity and ground stability.
Singh discloses [0152] providing thermometer sensors for the peripheral devices.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant' s art and those arts considered reasonably pertinent to applicant' s disclosure. See MPEP 707.05(c).
·         US 7747730 B1 – Harlow discloses managing a plurality of network resources by applying a plurality of policies and corrective policies and learning by observing the new behavior of the system after the corrective policies are applied.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114